Title: To Thomas Jefferson from Robert Smith, 26 June 1806
From: Smith, Robert
To: Jefferson, Thomas


                        
                            sir,
                            
                            June 26. 1806
                        
                        The Navy agent has been instructed to pay to mr. Reich to the full amount of the memm. which you
                            furnished me. This he will not accept. Presuming upon your friendly interposition he treats with disdain every proposition
                            made by us. And he has allowed himself to talk so much about what you would direct to be done, that with some in Philada
                            it has become a question whether you will interfere in such a case. If you do, I fear you will hereafter be much harrassed
                            by appeals from our decisions, as we often have to resist exorbetant demands.
                        Respectfully Your Obt. Servt.
                        
                            Rt Smith
                            
                        
                    